 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMidwest Electric Manufacturing Corporation andAllied Production Workers Local No. 12, Inter-national Union Allied, Novelty and ProductionWorkers. Case 13-CA-20022February 11, 1982DECISION AND ORDERBY MEMBERS JIENKINS, ZIMMERMAN, ANDHUNTEROn September 24, 1981, Administrative LawJudge Mary Ellen R. Benard issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel filed exceptions and a supporting brief,and the Respondent filed an answering brief in op-position to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Midwest Elec-tric Manufacturing Corporation, Chicago, Illinois,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutiois with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing her findingsMember Hunter, in adopting the Administrative Law Judge's findingthat Respondent's no-solicitation rule was unlawful, finds it unnecessaryto pass on her reliance on I R. W Bearings Division a Division of 1T R W.Inc., 257 NLRB 442 (1980), since the rule is unlawful under any view ofthe applicable lawDECISIONSTATEMENT OF THE CASEMARY ELLEN R. BENARD, Administrative Law Judge:The original charge in this case was filed on June 13,1980,1 by Allied Production Workers Local No. 12, In-' All dates herein are 1980 unless otherwise indicatedternational Union Allied, Novelty and Production Work-ers, herein called the Union, against Midwest ElectricManufacturing Corporation, herein called Respondent.On July 24 the complaint issued alleging, in substance,that John Hammel, Respondent's shipping departmentforeman and an admitted supervisor, told employees notto attend a union meeting, interrogated employees abouttheir union activities and sentiments, threatened employ-ees with loss of benefits if they chose union representa-tion, and created the impression that Respondent was en-gaged in surveillance of its employees' union activities,all in violation of Section 8(a)(1) of the Act. The com-plaint also alleges that Respondent further violated Sec-tion 8(a)(l) by promulgating a rule prohibiting employeesolicitation during working hours, and that Respondentlaid off or discharged employee Howard Clark becauseof his union and/or other protected concerted activitiesand thereby violated Section 8(a)(1) and (3) of the Act.Respondent filed an answer in which it denied the com-mission of any unfair labor practices.A hearing was held before me in Chicago, Illinois, onFebruary 25, 1981. Thereafter, the General Counsel andRespondent filed briefs, which have been considered.Upon the entire record in the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS ANtD CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with an officeand place of business at Chicago, Illinois, where it is en-gaged in the manufacture of electrical conduit fittings.During the calendar year preceding issuance of the com-plaint, a representative period, Respondent, in the courseand conduct of its business operations, sold and shippedfrom its Chicago, Illinois, facility goods valued in excessof $50,000 directly to customers located outside the Stateof Illinois. The answer admits and I find that Respondentis an employer engaged in commerce within the meaningof the Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.11. THE l ABOR ORGANIZATION INVOI VEDThe Union is a labor organization within the meaningof the Act.Iii. THE AI.LEGE I) UNFAIR L.ABOR PRACTICESA. The Alleged Violations of Section 8(a)(1) of the Act1. Background; alleged unlawful statements andquestionsThe record does not establish when the Union beganits campaign to organize Respondent's employees, but itis clear that the campaign was underway the first weekof June. On or about June 3 Bruce Falls, a union repre-sentative, passed out literature near Respondent's plantadvising employees of a union meeting to be held June 5.According to Falls, he had several conversations duringthe day with Shipping Department Foreman John260 NLRB No. 32174 MIDWFST EI.ECTRIC MANUFACTURINGHammel in which Hammel told him to leave Respond-ent's premises.2Among the employees who received the notice of theunion meeting from Falls was Howard Clark, whoworked in the shipping department. According to Clark,on June 3 he returned to work from a I-week vacationand observed Falls handing out leaflets. Clark took aleaflet and a "card" (apparently a union authorizationcard), filled out the card, and returned it to Falls.:' Clarktestified that that same dav Hammel, in a conversationwith Clark and J. C. Mayberry, leadman in the shippingdepartment,4told them that if the employees organizedfor the Union they would lose their Christmas and otherbonuses and some holiday benefits. Clark further testifiedthat the next day Hammel told him and Mayberry thathe did not want anyone from the shipping department toattend union meetings and that he heard Hammel say thesame thing to shipping department employees MelvinGriffin and Kurt White during the course of the day. Onthe morning of June 5, according to Clark, Hammel re-peated to Clark and Mayberry that he did not wantanyone from his department to go to the union meeting,and further stated that he would know the names of theemployees who decided to attend. That same morning,according to Clark, he, Mayberry, White, and Griffinhad a conversation with Hammel in which the latterasked the employees who was planning to go to themeeting, and also asked Clark specifically if he wasgoing to go. Clark replied that "they [the Union]wouldn't have forgotten about me."Clark and Mayberry, among other employees, went tothe union meeting the evening of June 5.5 Clark testifiedthat about 7:30 the next morning, before work started forthe day, he and Mayberry had a conversation withHammel in which Hammel mentioned that they, as wellas employees Booker Partee, "Willie," and "JimmyLee,"6had been at the meeting.Clark's testimony was not substantially corroboratedby Mayberry, who testified that before work the morn-ing of June 6 Hammel told him that most of the blackemployees were participating in the union campaign,7and that Hammel also said that he knew that Mayberry,Clark, Partee, and employee Leonard Wallace had goneto the union meeting the night before. Mayberry also tes-tified that the preceding day Hammel asked him whetherhe was going to the meeting and that he had replied byasking Hammel if there was any reason why he shouldnot go. Significantly, according to Mayberry the conver-2 Falls testified that after being told lo lease Respondent's parking lothe stationed himself in an adjoining alley, hut raos then told that Re-spondent owned the alley Documemar' evidence establishes and I findthat Respondent purchased she alles from the City of Chicago in 1979and, thus. that the alley is compan5 propertya Clark filled out the card and gave it back to Falls in front of theemployees' entrance to the plant There is no evidence as to whether anymember of management observed Clark sign ihe card4 The parties stipulated at the hearing that Mayberry is an employeewithin the meaning of the Act5 Clark testified that Booker Partee. Jimms Johnston. Leonard Wal-lace, and "Willie" and "Steve," whose last names Clark could not re-member, had also attended the meetinge The record does not show whether Jimmy Lee and Jimmy Johnstonare the same person.7 Clark, Mayberry, and }tammel are blacksations which he described were between himself andHammel; although other employees were nearby, theywere not participants in these discussions and, althoughhe observed discussions between Hammel and Clark, hedid not know what they said.Hammel denied making any of the statements or in-quiries about the union meeting or other union activitiesattributed to him by Clark and Mayberry. Hammel fur-ther testified that he attended a meeting, apparently ofsupervisory personnel, called by Robert McCann, Re-spondent's manager of manufacturing, to discuss the or-ganizing campaign, and that at that meeting instructionswere given against interference with the employees'rights to organize. Finally. Hammel stated that he had noconversations with employees about the Union duringthe week at issue.I credit Mayberry's version of conversations withHammel during the week of the union meeting, and dis-credit both Clark and Hammel to the extent that theirtestimony is inconsistent with that of Mayberry. May-berry, although a very reluctant witness, appeared to bea truthful one, and to testify to the best of his recollec-tion. Further, Mayberry remained an employee of Re-spondent as of the date of the hearing and has no directstake in the outcome of this case, while both Clark andHammel do.' Clark's testimony' as to comments allegedlymade by Hammel in the presence of both Mayberry andClark and sometimes of other employees was not sub-stantiated by Mayberry, and none of the other employeeswho allegedly heard any of these remarks were called totestify. Further, Clark tended to exaggerate or shade histestimony to support his position, and his allegationsabout threats by Hammel did not have the ring of truth.Hammel, on the other hand, appeared to be basicallytruthful as a witness, but his statements that he neverasked any employees about the union meeting, or indeedtalked about the Union at all, did not strike me as truth-ful.'Accordingly, I find Mayberry's account of theseconversations to be the most accurate one and concludethat on June 5 Hammel asked Mayberry whether he wasgoing to the meeting planned for that night and that thenext day Hammel repeated to Mayberry the names ofemployees who had gone to the meeting. I further findthat Hammel's statement to Mayberry as to who attend-ed the union meeting created the impression of surveil-i 'nl so stlting. I am cognuizlanl of the fact that Mayberr) is a friend ofboth Clark's and Hammel's and felt exlremely uncomfortable about testi-fying Notwithstanding. I receised the impression that Maberry was nolattempting to tailor his lestirnon, to cause as little offense to either sideas possible. but testified to events as he remembered them. I also notethat Mayberry testified after Clark and before Hammel, but was not Inthe hearing room during Clark's testimony and thus 'was unaware ofwkhether either of the other witnesses' estimon) would he consistent withhis"In so finding, I note that it is undisputed that on Sunday, June 8.Mayberry ald employee James Williams visited Hammel at his home andthat %shen Mayberry brought up the subject of the Unionl Hammel statedthat he uia, "definitely againt unions at that time." Gisen Hammel's op-position lt uniloniih,tio. I do, not think it like1s that he would haxeasvoided the subject enlirels at work during the preceding week175 DIFtCISIONS OF NATI()NAI. I .ABOR REI.ATIONS BOARDlance of employees' union activity"' and therefore vio-lated Section 8(a)(1) of the Act. 'I further find that Hammel's question of Mayberry onJune 5 as to whether he was going to the union meetingwas unlawful. Hammel did not articulate any legitimatereason for his interrogation, nor did he provide any as-surances that Mayberry or other employees would sufferno reprisals for their union activity. In these circum-stances, and particularly in light of the impression of sur-veillance created by Hammel's other comments to May-berry about the union meeting the next day, I concludethat Hammel's questions to Mayberry about his union ac-tivity was coercive and therefore violated Section 8(a)(1)of the Act."2. Respondent's no-solicitation ruleIt is undisputed that on Junec 6 Respondent posted amemo to employees from McCann which read:The compan y has a firm policy against soliciation[ sic] in working areas during working hours.Anyone violating this rule will be subject to dis-charge. :'It is also essentially undisputed that at the time the noticewas posted a supervisor14 told the shipping departmentemployees that no soliciting would be permitted.In its recent decision in T.R. W. Bearings Divirion. Di-vision of iR. W.. Inc., 257 NLRBI 442 (1981), the Boardheld that rules prohibiting employee solicitation duringeither "working time" or "working hours" are presump-tively invalid. In so coicluding, the Board found thatboth terms are ambiguous and,[i]nasmuch as employees may rightfully engage inorganizational activities during breaktime and meal-time, rules which restrain, or which, because oftheir ambiguity, tend to restrain employees from en-gaging in such activity constitute unlawful restric-tions against and interference with the exercise byemployees of the self-organizational rights guaran-teed them by Section 7 of the Act. i'" he complaint specifically alleges the impression of surveillance onor about June 5. There was no cinlenlion at the hearing or in the Gienlr-al Counsel's brief that Hammel's alleged observ ation of Falls as hehanded out literature earlier in the week also created an impressiilo ofsurveillance and I therefore make no finrding in this regardl Erie lechntological Prtoduct. lte., 218 N.L R 878, 886 (1975) SeeEngineered /.pparel l niteorprated. 243 NRB 6 h, h67 (1979)2 F1ranklin Properryv Company .Irc.. d./h/a l'he Ilironl Inr 2n2 NI. R H873, 875-876 (1977); lhe Stride Rite (Corporaion, 228 Nl RB 224, 230(1977).'" The coimplaint alleges that the noittice was posted onz June .In herbrief the General Counsel moved to amend the colmplaint to allege thatthe posting occurred on Jullne 6. Respondent has not olpposed the mltilonand, as the record establishes that the June 6 date is correct, the mitio,.n isgranted.i4 Clark credibly testified that Hammel called the shipping departmentemployees together and told them there whould be no soliciting oni thepremises at any time but did nol testify regarding the inotice Macberrycredibly testified that at the time the nIotice was posted a superi,orr(whom Mayberry did not identify) tiold the empltyees that there wtouldbe no soliciting. Respondent s witnesses were not asked about either thenotice or what was said when it was plstedI' Id. at 443Accordingly, I find that Respondent's no-solicitationrule, as posted and as orally communicated to employees,was presumptively invalid, and that Respondent has notrebutted that presumption. I therefore conclude that bypromulgating an overly broad no-solicitation rule Re-spondent violated Section 8(a)(1 ) of the Act."'B. ihe Layoff of Howard Clark1. Clark's employment history with RespondentClark was first employed by Respondent in the ship-ping department under the supervision of Foreman JohnHammel in January 1974. Clark quit to go back to schoolin August 1977 but returned to work for Respondent,again in the shipping department and under Hammel'ssupervision, in May 1979.17Clark testified that when he was rehired in May 1979Hammel told him that he was being hired as an "old em-ployee" and that consequently he was entitled to his pre-vious wage rate and his previously accrued seniority.However, Hammel credibly testified that, although heoffered Clark an increase in salary when he was rehired,the issue of seniority was not raised, and Clark wasncver told he would have his former seniority. Hammel'stestimony on this issue had the ring of truth, and, al-though I have found above that he was not credible onall matters, "nothing is more common in all kinds of ju-dicial decisions than to believe some and not all," of awitness's testimony. N.L.R. B. v. Universal Camera Corpo-ration, 179 F.2d 749, 754 (2d Cir. 1950). Accordingly, Ifind that Clark was not told that he would be hired withhis previously accrued seniority'.It is undisputed that Clark was a satisfactory employ-ee. In May, Mayberry was told by Hammel and MikePopov, Respondent's warehouse manager, that he wouldbe taking on more of Hamme l's responsibilities. May-berry credibly testified that he said that he would there-fore need more help with his own work and that he andHIammel agreed that Clark should be selected for the ad-ditional work. Mayberry also credibly testified that hetold Hammel and Popov that in that case Clark shouldreceive a wage increase and the management officialsagreed that "they would see what they could do.""t I lote that ctenl under the doctrinr e enunciated in EIsex lnierenatloin-al. Itnc, 211 Nt RB 749 (1974), which was in effect at the time of thehearing but which was isoverruled in I7R 1W aearilng Divivion, silpra. Re-sptttdeit's rule was overly hroad and thus presunptively unlawwfult Ihere is soime dispute as It( everits leading up to Clark's rehire;Clark testified that lie visited the plant a number of times and that onseveral occasions Hammel asked him if he was ready to return to workfor Respondent, while Mayberry testified that "a couple of times"lammel had told him that he wwould like to have Clark come back tow irk According to IHammel, however, prior Iot rehiring Clark in 1979he talked vwithl May;berry, w ho told Hammel that Clark wanted to returnto w"ork for Respolidcnt Hammnel further testified lhat he then talked toClark about coming back to work and asked him what he was earninganld then oIfferd him a little hit more. I credit Mayberry and find that,alihough Iltammel indicated that Clark was a good employee who hewould like to hase w orkinig flr Resporident. [lammel did not repeatedlyask Clark to return.Clark testified that he l as rehired May 20, 197). while the senioritylist prepared hb Respondent and in es idence as a General Comunsel exhibitdicies Ills setiritny from Mas 7. 1979 The discrepalncy is of not sign.fi-calltc ill this cals17h MIDWEST ELECTRIC MANUFACTURINGOn the evening of June 5, Clark attended the unionmeeting. The next day Hammel laid off Clark and em-ployee Kurt White, telling them they were laid off forlack of work.2. Respondent's economic situation and layoffpolicyThe General Counsel contends that Clark was selectedfor layoff because of his attendance at the union meetingthe previous night. Respondent, however, contends thatbusiness conditions required that it lay off several em-ployees and that Clark was selected in accordance withRespondent's predetermined guidelinesIn support of this contention, McCann credibly testi-fied that Respondent's business, which is dependent tosome extent on housing and other building constructionstarts, started to decline around Thanksgiving 1979 andthat by January, management decided that a reduction inthe work force would be required and that Respondentwould attempt to achieve this reduction by not replacingemployees who left. During the first 3 months of 1980,about a dozen employees left Respondent's employ but,because not as many employees quit as McCann hadhoped, management concluded that layoffs would benecessary. Accordingly, Respondent laid off 18 employ-ees on May 21, 7 employees on May 30, and 5 on June 6.McCann further testified that Respondent had not hadany layoffs during the 4 years that he had been manufac-turing manager and consequently, after consulting in Jan-uary with other management officials who were familiarwith Respondent's past practice with respect to layoffs,he prepared a document, entitled "Layoff Policy-Hourly Employees," which set forth Respondent's policyfor determining which employees would be laid off inthe event of a reduction in the work force. i Accordingto this document, in the event of an indefinite layoff themanager of manufacturing is to determine which jobclassifications will be affected by department and shift;employees with the least seniority in that classificationare to be the first scheduled for layoff. 9 The "LayoffPolicy" further provides that in the event of a temporarylayoff employees are to be laid off without regard totheir seniority as their work is completed, that they shallbe told of the expected duration of the layoff, and, if thelayoff is to be for a longer period of time than anticipat-ed, the employees will be recalled "as soon as practical"and a further layoff made.With respect to Clark's seniority vis-a-vis other ship-ping department employees, the record shows that as ofis The General C'ounsel contends that Ihis document is suspect be-cause it is undated. is not part of a;n group of "poliic anid procedure"memoranda, and wras gi'.en only to Plalnt Manager Chester Wcyskal.who was not called as a wilness and thus did not corrohorate McCann'stestimony as to when the memorandum swas prepared Howevser. I findMcCann toi be a credible witness who appeared to testiif honestly and illa straightforward manner and to Ihe best of his recotllection I thereforecredit his testimony as to when the memorandum was prepared1q The "l.ayoff Polic," alsot specific, Ihat anl emiployee may be ret;,-signed into a hlwer joh classificatlln only if lie has prevsiousl qualifidcl inIhat classification or in a classificatilonl uhich tclnttllns the Io er classfli-cation's job duties. and that a reaissigned enlplo cc mas di, place on 1i em-plosee's Fsith le,, s tnil rilt tin the s;amc sIhiftMay there were two employees junior to him:20K.White, whose seniority dated from January 21, and D.Carter, with a seniority date of January 25. Carter waslaid off on May 30 and White was laid off at the sametime as Clark.The General Counsel correctly notes in her brief that,although Respondent argues that seniority was the dis-positive factor in selecting employees for layoff, in fact anumber of employees who were laid off on May 21 weresenior to other employees who were laid off later or notat all. However, it appears from the record that the May21 layoff was a temporary one and, consequently, ac-cording to Respondent's "Layoff Policy," seniority wasnot dispositive in determining which employees wouldbe laid off. Thus, General Counsel's Exhibit 4, a senioritylist prepared prior to the layoffs by Betty Vasquez, thesecretary to the plant superintendent, and on which shelater made notations reflecting the date when variousemployees were laid off, has an asterisk beside the layoffdate of May 21, and at the bottom of the first page notesthat the layoff on that date was temporary. The GeneralCounsel does not specifically contend that this layoff wasnot temporary, and it is undisputed that most of the em-ployees laid off on that date were recalled prior to theJune 6 layoff. Accordingly, I conclude that the May 21layoff was a temporary one and that Respondent's failureto follow seniority in determining which employeeswould be laid off was therefore not inconsistent with itsstated policy.With respect to the May 30 and June 6 layoff, exami-nation of the seniority list and the list of employees laidoff establishes that the employees selected were the mostjunior in their classifications and shift.3. Analysis and conclusionsIn Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), the Board discussed at some lengththe issues posed by what it termed "pretext" or "dualmotive" cases; i.e., cases in which the General Counselcontends that the asserted legitimate reason advanced byan employer for its allegedly discriminatory action iseither completely false or that, in any event, part of thereason for the action was the employee's union or otherprotected concerted activity and thus the action is un-lawful. In the latter, dual motive case, the employer hastwo reasons for its action against an employee, one basedon legitimate business considerations and the other basedon the employee's protected activity. In Wright Line.Supru, the Board concluded that in these circumstancesthe following test is to be used:First, we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es.-tablished, the burden will shift to the employer toestablish that the same action would have takenplace even in the absence of protected conduct.[251 NLRB at 1089.]2'1 As nitted ahls .I filln that T.hiln ( lark quit in 1977 he losi his .cintrli , inld th us hl s ,eniori dalited t from MIas 1979. shen he "was rhired177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that a prima facieshowing has been made that Clark's union activity was amotivating factor in his discharge and that Respondenthas not met its burden of showing that Clark would havebeen laid off even if he had not engaged in such activity.Considering that Clark attended the June 5 union meet-ing, that Hammel indicated the next day to Mayberrythat he was aware of Clark's attendance, the violations ofSection 8(a)(l) which I have found above, and the undis-puted fact that Respondent considered Clark to be a val-uable employee, I conclude that it is at least arguablethat the General Counsel has made a prima facie showingthat a motivating factor in the decision to lay off Clarkwas his union activity. However, I further conclude thatRespondent had met its burden of showing that it wouldhave laid Clark off even if he had not engaged in pro-tected conduct.As discussed above, the record establishes that Re-spondent in fact followed its "Layoff Policy" in imple-menting the May 30 and June 6 layoffs, and that theMay 21 layoff was a temporary one in which senioritywas not dispositive in deciding which employees wouldbe retained. The General counsel contends, however,that Respondent did not always follow seniority and thatthe decision the month before Clark was laid off to askhim to take over more of Mayberry's work is further in-dication that Clark was an unlikely candidate for layoff.With respect to the issue of whether Respondent infact followed seniority in deciding which employeesshould be laid off, the discussion above disposes of theGeneral Counsel's contentions regarding the May 21layoff and, as also noted above, the record establishesthat Respondent did follow seniority with respect to theMay 30 and June 6 layoffs. The General Counsel furthercontends that in a previous layoff an employee namedLloyd Ashford, who was senior to Mayberry and in hisclassification, was laid off while Mayberry was not.However, it is not clear that Ashford was in fact themore senior employee; Hammel testified that he thoughtMayberry had more seniority, and Mayberry testifiedthat he thought Ashford began working for the companyabout 4 months before he did. Both witnesses seemedunsure of their testimony in this regard and in these cir-cumstances I conclude that the evidence is insufficient tomake a finding as to whether Ashford or Mayberry wasthe more senior employee at the time Ashford was laidoff.As to the General Counsel's arguments as to Clark'svalue as an employee, while the evidence establishes thatClark was highly regarded by his supervisors, it is notfor me to say that this factor must override seniorityconsiderations in an employer's decisions as to how toimplement a layoff. Certainly, Respondent could havechosen to take into account such considerations as anemployee's ability, reliability, and so on in determiningwhich employees should be laid off and which retained.However, it appears from the credible evidence that Re-spondent did not choose to do so, but instead decidedthat seniority would be the paramount consideration,2'21 McCann credibly testified that Responldent does nrot lay off employ-ees as a discipline measure and that w hile ability is considered in deter-and it cannot be said that Respondent's decision in thisregard is so unreasonable as to give rise to an inferenceof unlawful motivation.22In view of all of the foregoing I conclude that Re-spondent has met its burden of showing that it wouldhave laid off Clark even if he had not attended the unionmeeting. In reaching this conclusion I rely on the factsthat: (1) there is no evidence that the decision to imple-ment a layoff was not economically motivated;23(2)with respect to the May 30 and June 6 layoffs, Respond-ent followed the policies set forth in the memorandumprepared by McCann; (3) although Respondent did notlay off employees by seniority in the May 21 layoff, itappears from the record that that layoff was a temporaryone in which seniority was not the paramount considera-tion in determining which employees would be retained;(4) Clark was one of the two most junior employees inthe shipping department's first shift at the time of hislayoff, and the one employee junior to him was laid offat the same time as Clark; and (5) there is no evidencethat any employee junior to Clark was recalled before hewas.24I also take into account the limited nature ofClark's union activity;25the fact that no other employeewho attended that meeting is alleged to have been un-lawfully selected for layoff; and that I have discreditedClark's testimony that he was told when he returned towork for Respondent in 1979 that he would preserve hispreviously accrued seniority. In light of all the forego-ing, I conclude that the preponderance of the credibleevidence does not establish that Clark's layoff violatedSection 8(a)(l) and (3) of the Act, and I shall thereforemining swhich cmployces It, recall, seniority is paramount in determiningwhich ones will be laid offClark testified that on the morning of June 5 he asked Hammel aboutthe raise w hich had been mentioned during the May discussion of his as-sumption of sonie of Mayberry's responsibilities, and Hammel said hewould check into the matter About 15 minutes later, according to Clark,Hammel told him that "everything had been taken care of" The GeneralCounsel argues that this incident provides further support for her conten-tion that Clark was "a particularly unlikely candidate for layoffs", how-ever, Clark's raise, like the other evidence that Clark was a valuable em-ploycc, supports an inference that Clark's union activity was a factor inthe decision to lay him off only in the event that I find that Respondentbased its decision as to which employees should be laid off on June 6 onother factiors as well as senilrily. As discussed above, the record does notsupport such a finding.2 Z See Lniworld Ge'neral. Inc. d/b/a Circle Import Fxport(Company/Kelvin Internationale. 244 NL RB 255. 26l (1979).2:- The General Co(unsel conltenlds that there is no evidence of the busi-ness necessity for laying off any employees in the shipping department onJune 6 I disagree The record establishes that Respondent's volume ofbusiness had undergone a marked decline, and that Respondent has dem-olslrated bus-iness justification for a layoff W'ith respect to the reasonsfor laying off employees specifically itt the shipping department. McCanncredibly testified that, while there is no precise ratio between the numberof production employees and the number iof what he termed "indirectlabor" employees (such as shipping department, warehouse, and adminis-trative employees), once a production level is established and the numberof production employces needed to maintain that level is determined,mlanageenirit then decides he, vr much indirect labor can be retained andstll maintain the desired profit margin'2 It is undisputed that ton August 14 Clark was recalled by Respond-cllt but that he declined to return because he had moved from the area' ' There is no contention that Clark engaged in any activity other thansigning all authorizatilon card and attending one union meeting. or that heso imuch as soiced any support lifor the Union.178 MIDWEST ELECTRIC MANUFACTURINGrecommend that this allegation of the complaint be dis-missed.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAWI. Midwest Electric Manufacturing Corporation is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Allied Production Workers Local No. 12, Interna-tional Union Allied, Novelty and Production Workers, isa labor organization within the meaning of Section 2(5)of the Act.3. By promulgating and maintaining an overly broadno-solicitation rule, interrogating employees about theirunion activity, and creating the impression of surveil-lance of employees' union activity, Respondent has en-gaged in unfair labor practices within the meaning ofSections 8(a)(1) and 2(6) and (7'of the Act.4. A preponderance of the credible evidence does notestablish that Respondent has otherwise violated the Act.THFE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER219The Respondent, Midwest Electric ManufacturingCorporation, Chicago, Illinois, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Promulgating and maintaining an unlawful no-so-licitation rule.(b) Interrogating employees about their union activi-ties.(c) Creating the impression of surveillance of employ-ees' union activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.26 In the event no exceptions are filed as provided by Sec. 102 46 ofIhe Rulec and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall he deemed "ai.ed for all purposes2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its Chicago, Illinois, facility copies of theattached notice marked "Appendix."27Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT is FURTHER ORDERED that the complaint allegationsnot specifically found herein be, and they hereby are,dismissed."7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNoricE To EMPI.OYEESPos-rir) BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wtl I NOT promulgate or maintain any rulethat does not clearly permit employees to solicit orengage in other protected activity under Section 7of the National Labor Relations Act during breakperiods, meal periods, and other times when em-ployees are not required to be working.WE WILL NOT interrogate employees about theirunion or other protected activities.WE WILL NOT create the impression of surveil-lance of employees' union or other protected activi-ties.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe Act to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.MiI)wvi 'ST EI.ECRIC MANUFACTURINGCORPORA TION179